Citation Nr: 1452737	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  06-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to an initial rating in excess of 10 percent for recurrent right foot strain.

5.  Entitlement to an earlier effective date for service connection for recurrent right foot strain due to clear and unmistakable error.





REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in Portland, Oregon.

In a February 2004 rating decision, the RO, inter alia, denied service connection for an upper back disability and denied the request to reopen the claim for service connection for a right knee disability.  In July 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.  The RO issued supplemental statements of the case (SSOCs) in April 2008 and February 2011.  With respect to the claim for service connection for an upper back disability, the RO issued another SSOC in March 2011.  The Board remanded these claims in June 2011 for further development.  In July 2013, the RO issued another SSOC.

In an August 2007 rating decision, the RO granted the claim for service connection for a recurrent right foot strain and assigned an initial rating of 10 percent, effective October 24, 2001.  In October 2007, the Veteran filed a NOD with the assigned disability rating and effective date.  The RO issue an SOC in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  The RO issued an SSOC in February 2011.  The Board remanded this claim in June 2011 for further development.  In July 2013, the RO issued another SSOC.

In a June 2010 rating decision, the RO denied service connection for a left knee disability.  In November 2010, the Veteran filed a statement disagreeing with the denial of the claim for service connection.  In June 2011, this issue was remanded to the RO on a procedural basis to furnish the Veteran a SOC, the next step in an appeal.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In August 2012, the RO issued an SOC, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  In July 2013, the RO issued an SSOC.

Because the claim for a higher rating involves disagreement with the initial rating assigned following the grant of service connection for recurrent right foot strain, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Subsequent to the development requested in the June 2011 remand, an August 2012 rating decision granted service connection for a low back disorder.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  Therefore, the only issues remaining on appeal are listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's decision on the claim for service connection for right knee disability is set forth below.  The claims for service connection for an upper back disability and for a left knee disability, as well as the claim for an initial rating in excess of 10 percent for recurrent right foot strain are addressed in the remand following the order; these matters are being remanded to the AOJ.  The remand also addresses the matter of entitlement to an earlier effective date for service connection for recurrent right foot strain due to clear and unmistakable error-for which the Veteran has completed the first of two actions required to place the claim in appellant status.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence is at least in relative equipoise as to whether the Veteran's current right knee disability, diagnosed as quadriceps tendonitis, bursitis (resolved), medial collateral strain (resolved), was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee disability diagnosed as quadriceps tendonitis, bursitis  (resolved), and medial collateral strain (resolved) are met..  38 U.S.C.A. §§ 1131 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for a right knee disability, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran claims that he is entitled to service connection for a right knee disability.  Specifically, he claims that his right knee was injured during active service when a fellow service member stepped on his knee.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(d).  Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


In adjudicating a claim for benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability is warranted.

The record contains a June 2009 medical opinion by Dr. T.P., the Veteran's private orthopedic medicine physician.  Dr. T.P. stated that "[i]t is most likely that without evidence of any other injury, the injury he sustained on 1-3-89 to his right knee is related to his current quadriceps bursitis, tendinitis and medical collateral strain."  His rationale was that "it is in the same area, the complaints are consistent and there is no history of injury."

In June 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had a flare-up of right knee pain a few months prior to the examination.  The Veteran reported that his knee had been improving over the past few days, but he was only able to walk between one and two blocks for the past couple of months.  The examiner's impression was a recent gout attack and quadriceps tendonitis of the right knee.  The examiner further noted that his prior medial knee problems of medial collateral sprain and pes anserine bursitis were not evident during the examination.  The examiner concluded that the Veteran's gout was less likely than not related to military service.

The examiner noted that the Veteran's service medical records showed repeated evaluations of the right knee for medial and posterior pain and tenderness during military service.  The examiner stated that the Veteran more likely than not had pes anserine bursitis/tendonitis and a possible MCL sprain, strain, or contusion during military service.  The examiner could not identify significant findings of residuals for such injuries at the time of the examination.  The examiner stated that "[w]ith currently available information, it would be speculation for me to attribute today's right knee findings to be residuals of his military injury or residuals."  His rationale was that he could find no evidence of quadriceps tendonitis or other suprapatellar problems during military service.  He further stated that it would be speculation for him to attribute current right knee findings to be residuals of his military injuries.

The record also contains an August 2011 private medical opinion by Dr. D.S., who indicated that MRIs dated in 2003 and 2010 show damage to the quadriceps tendon.  Dr. D.S. stated that he reviewed the Veteran's complete medical records and that such records support intermittent-like complaining of his knees since the injury occurred during active duty.  Dr. D.S. stated that he believed the Veteran ruptured part of his quadriceps tendon when he was injured during service.  He further stated that the Veteran's current disability was compatible with that mechanism of injury.  

The Board notes that the medical opinions of record reflect different diagnoses for the Veteran's current right knee disability.  In his June 2009 opinion, Dr. T.P. indicated that the Veteran currently had quadriceps bursitis, tendonitis, and a medial collateral strain.  However, the June 2010 VA examiner determined that the Veteran had quadriceps tendonitis, but did not have a medial collateral sprain and pes anserine bursitis.  Although the Veteran's medial collateral sprain and pes anserine bursitis appears to have resolved by the time of the June 2010 VA examination, the Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  Thus, although June 2010 examiner suggests that, by the time of that examination,  the Veteran's medial collateral sprain and pes anserine bursitis had resolved, the June 2009 private opinion by Dr. T.P. indicates that such disabilities were present during the appeal period.  Accordingly, service connection may be granted for such resolved disabilities.  

In this case, there are conflicting medical opinions as to whether the Veteran's right knee disability was caused by an injury during service.  The Board finds that the opinions proffered considered all of the pertinent evidence of record and provided clear conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that the evidence as to whether the Veteran's right knee disability, diagnosed as quadriceps  tendonitis, bursitis (resolved), and medial collateral strain (resolved), is related to his in-service right knee injury to be in relative equipoise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Under these circumstances, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the requirements for service connection are met.  


ORDER

Service connection for a right knee disability, diagnosed as quadriceps  tendonitis, bursitis (resolved), and medial collateral strain (resolved), is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted. 

With respect to the claim for an initial rating in excess of 10 percent for recurrent right foot strain, the Board notes that in its June 2011 remand, it instructed the AOJ to schedule the Veteran for an x-ray of his right foot.  Then, the AOJ was instructed to forward the x-ray report to the examiner who provided a VA examination report in June 2010.  The examiner was to comment on the x-rays of the Veteran's right foot and determine the severity of his disability.

In April 2013, the AOJ obtained a medical opinion from the examiner who conducted the June 2010 VA examination.  The examiner stated that "x[-]rays and other tests have not identified localized tissue pathology in his right foot" and "there is no current evidence to document fracture or torn ligament of [the] right foot."  However, there is no indication that the x-rays reviewed by the April 2013 physician were obtained following the Board's June 2011 remand.  Further, there is no evidence in the file suggesting that such x-rays were ever obtained.  As such, the Board finds that there has not been substantial compliance with the directives of the June 2011 Board remand, necessitating another remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, on remand, the AOJ should arrange for an x-ray of the Veteran's right foot.  After the x-ray report has been associated with the claims file, the Veteran's entire claims file should be forwarded to the Jun 2010 examiner who examined the Veteran in June 2010 for an addendum opinion to address the issues noted above.  In particular, the physician should comment upon x-rays of the Veteran's right foot, and provide the requested assessment regarding the severity of the Veteran's right foot disability.  The AOJ should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or an examination is deemed medically necessary..

With regard to the  claim for service connection for an upper back disability, the Board notes that the Veteran was afforded a VA examination in June 2010.  During his examination, the Veteran reported that his upper back pain began in 1988 when he was carrying a heavy log in the snow and slipped and twisted his back.  The Veteran was put on a medical profile and given medicine before he returned to regular duty.  He had no further injuries to his upper back, but had ongoing upper back pain.  A year and a half later, at the time of his discharge, he reported  still having pain between his shoulder blades.  He denied any new injury to his upper back since leaving the military.  The examiner noted that the Veteran had a scapulothoracic soft tissue muscle strain on clinical examination.  The examiner concluded that it is at least as likely as not that his current upper back condition is the same condition that he was seen for during military service.  

In June 2011, the Board determined that the June 2010 examiner's opinion lacked an adequate rationale and remanded for an addendum opinion.  In April 2013, the AOJ obtained an addendum opinion from the examiner who conducted the June 2010 VA examination.  The examiner opined that the Veteran's upper back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran had an acute spasm in his upper back in 1988 but there was no record or evidence of further upper back problems until at least 2001.  The examiner further stated that the Veteran had no evidence of post traumatic pathology in his upper back at the time of his discharge from the military and did not have evidence of post traumatic pathology to the upper back in his records.  He stated that it would be speculation to attribute the Veteran's scapulothoracic soft tissue muscular strains in 2010 to military service as there was a multiple year hiatus without defined problems, and no post traumatic pathology identified at his most recent VA examination in 2010.

The Board finds that the examiner did not provide a rationale for changing his opinion as to whether his upper back disability was caused or aggravated by service.  Based on the inconsistencies in the VA examiner's opinions, the Board finds that the Veteran should be scheduled for a new VA examination by a different examiner that can render an appropriate medical opinion regarding any nexus of the Veteran's upper back disability with service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that, on remand, the examiner should specifically address any evidence of record indicating that the Veteran's upper back disability may be related to service.  In this regard, the Board notes that a June 2009 private medical opinion by Dr. T.P. indicates that "[i]t is probable that the thoracic injury sustained on 2-13-88 is causing the current upper back pain."

The Veteran also claims that he is entitled to service connection for a left knee disability that was caused by right foot and right knee disabilities.

The Board notes that the nature of the Veteran's left knee disability is unclear.  The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran's diagnoses related to his left knee included gout, surgery for plica removal in February 2009, and patellofemoral syndrome of the left knee.  An addendum opinion to the March 2010 examination also indicates that the Veteran had "mild arthritic changes of the left knee with a tiny osteophyte at the medial aspect of the tibia."  The examiner opined that the Veteran's left knee disability is less likely than not directly related to his right foot strain because he could find "no clear association between military service or his service connected right foot problem."

In a November 2010 medical opinion, the Veteran's private physician, Dr. T.P., stated that it is more likely than not that the Veteran's left knee disability, diagnosed as patella-femoral syndrome and medial meniscus degenerative tear, developed secondary to his right knee and right foot disabilities.  Dr. T.P. explained that the right knee and right foot disabilities altered his gait and caused degenerative injuries to the left knee.  

The Veteran submitted another medical opinion, dated in August 2013, by Dr. T.P., who stated that the Veteran's left knee disability was caused by an abnormal gait pattern due to his right knee and right foot injuries.  He explained that the degenerative problems on the Veteran's left side would more likely than not take several years to develop.  Dr. T.P. noted that the Veteran did not seek treatment for his left knee until 2005, when a diagnosis of left knee tendonitis was made.  Dr. T.P. stated that it is typical for degenerative problems due to an abnormal gait pattern to wax and wane during the first decade and that during the second decade the symptoms become more chronic and severe.  Dr. T.P. stated that the Veteran's left medial meniscus was macerated, which is medically indicative of a degenerative condition caused by an abnormal gait over a long period of time.  

The Board finds that a new VA examination is necessary to determine the nature and etiology of any diagnosed knee disability.  Furthermore, the Board notes that the March 2010 VA examination was conducted prior to the Veteran's grant of service connection for a right knee disability.  Thus, on remand, the examiner should consider whether any currently diagnosed left knee disability was caused or aggravated by his service-connected right foot and/or right knee disability.

Prior to obtaining further medical opinions in this case, the AOJ give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claim should include consideration all evidence added to the record since the last adjudication.

Finally, the Board notes that review of the Veteran's claims file reveals that, in a September 2013 rating decision, the AOJ denied entitlement to an earlier effective date for service connection for a recurrent right foot strain due to clear and unmistakable error.  The Veteran filed a notice of disagreement with respect to the denial of this claim in March 2014.  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the denial of entitlement to an earlier effective date for service connection for a recurrent right foot strain due to clear and unmistakable error, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of entitlement to an earlier effective date for service connection for a recurrent right foot strain due to clear and unmistakable error, within 60 days of the issuance of the SOC.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all outstanding records have been have been associated with the claims file, arrange for an x-ray of the Veteran's right foot.  After the x-ray report is associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in June 2010 for an addendum opinion.

If the prior examiner is not available, or examination of the Veteran is deemed medically necessary,  arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to individual designated to provide a medical opinion, and the medical opinion should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The physician should clearly indicate whether x-rays of the Veteran's right foot reveal that the Veteran has any current fracture or torn ligament of the right foot. The physician should also provide an assessment of the severity of the Veteran's right foot disability as slight, moderate, moderately severe, or severe.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination--preferably, by a physician who has not previously examined him or provided opinion, to determine the nature and etiology of his upper back disability.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's upper back disability (a) had its onset during service, (b) was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically related to service.

In rendering his or her opinion, the examiner should specifically address the June 2010 VA examiner's examination report and his April 2013 medical opinion.  The examiner should also address the above-noted June 2009 private medical opinion submitted by Dr. T.P.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his upper back disability.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  After all outstanding records have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of the left knee disability.  

The contents of the entire, electronic claims file to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current left knee disability(ies), as well as any other knee disability(ies) that were validly-diagnosed at any point pertinent to the current claim..

Then, with respect to each such diagnosed left knee disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder (a) was incurred in or first manifested during the Veteran's active service; or, if not, (b) was caused or aggravated (i.e., permanently worsened beyond its natural progress), by the Veteran's service-connected right foot and/or right knee disabilities.  

In rendering the requested opinions, the examiner should consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions.  The examiner should specifically address Dr. T.P.'s August 2013 medical opinion, stating that the Veteran's current left knee disability was caused by an abnormal gait.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


